Citation Nr: 0413847	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1955 
until November 1957.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for Type 
II diabetes mellitus.

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that the appellant, through his 
representative, contends that his Type II diabetes mellitus 
is a result of his exposure to Agent Orange.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant.  The Board notes that the 
appellant's service medical records were previously requested 
from the NPRC (National Personnel Records Center).  VA was 
notified, however, in March 1982 that the appellant's service 
medical records were destroyed as a result of a 1973 fire.  
As such, alternate sources for the appellant's service 
medical records should be searched, and the appellant's 
service personnel records should also be requested.  
Furthermore, the appellant should be requested to assist VA 
in locating any alternate sources of relevant service medical 
and personnel records as detailed in the remand below.

Accordingly this case is remanded for the following:

1.  The appellant should be requested to 
provide the specific dates, locations, and 
any other relevant information, to include 
lay or buddy statements, regarding his 
claimed exposure to Agent Orange while in 
service.

2.  The appellant's service personnel records 
should also be obtained.  The specifics of 
the appellant's claimed exposure to Agent 
Orange should be included in this request.  
VA may cease in its efforts to obtain these 
records only if it is determined that such 
records do not exist or that further attempts 
to obtain these records would be futile.  All 
efforts to obtain these records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

3.  Alternate sources for the appellant's 
service medical records such as morning 
reports, sick reports, and Surgeon General's 
Office records should be searched in an 
effort to obtain the appellant's service 
medical records.  The appellant should be 
requested to provide any service medical 
records within his possession and to identify 
any other possible sources of such service 
medical records.  All efforts to obtain these 
records should be fully documented, and the 
facility must provide a negative response if 
records are not available.

4.  In addition, all of the appellant's VA 
medical records should be requested, to 
include records from the Hines VA Medical 
Center in Illinois.

5.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

6.  The appellant's claim for service 
connection for Type II diabetes mellitus 
should then be adjudicated, to include as 
secondary to Agent Orange exposure.  If the 
benefits sought on appeal remain denied, then 
the appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




